Citation Nr: 0807108	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel



INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision that denied 
service connection for PTSD.

The veteran testified at a January 2006 hearing at the RO.  A 
transcript has been associated with the file.  At that 
hearing, the veteran raised the issue of service connection 
for tumors secondary to Agent Orange exposure.  The RO has 
not yet addressed this issue, and it is therefore REFERRED 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (finding that the Board does not have 
jurisdiction over issues not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran has a clear diagnosis of PTSD; however, PTSD 
has not been attributed to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2003 letter also informed the veteran that 
additional information and evidence was needed to support his 
claim and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The August 2003 letter 
included a PTSD questionnaire. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Further examination or opinion is not needed on the claim 
because the veteran has failed to provide a verified in-
service stressor on which to base his claim of service 
connection for PTSD.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he suffers from PTSD as a result of 
his service in Vietnam.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).

VA medical records show that, in January 2004, the veteran 
had a diagnosis of PTSD.  VA treatment records through April 
2007 confirm that diagnosis and show that the veteran has a 
GAF score of 50.  Furthermore, VA medical examiners have 
consistently linked the veteran's PTSD with his reported in-
service stressors, including: viewing the remains of an 
orphanage the veteran had previously visited; learning of the 
deaths of friends; transporting bodybags on multiple 
occasions; and being shot at by the enemy while hauling 
equipment and lumber.  Thus, the veteran has presented 
sufficient evidence of both a diagnosis of PTSD and a link to 
his claimed in-service stressors.  Having conceded a 
diagnosis of PTSD and medical evidence linking the veteran's 
PTSD to claimed in-service stressors, the Board must now 
determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The veteran contends that he developed PTSD as a result of 
both combat and non-combat stressors experienced during 
active service.  Where a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1); 38 U.S.C. § 1154(b).  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The veteran's DD214 shows that his military occupational 
specialty (MOS) was clerk typist.  It does not show that the 
veteran received any commendations or awards typically 
awarded primarily or exclusively for circumstances related to 
combat, such as the Combat Infantryman Badge, Purple Heart, 
or any other similar citation.  The veteran's November 1971 
separation examination reveals that his MOS was heavy 
equipment operator.  In support of his contention that he 
served as a "combat engineer," at his January 2006 RO 
hearing the veteran submitted an actual Combat Infantryman 
Badge (CIB), a signed certification that the veteran received 
the Army Commendation Medal, and a photograph of the veteran 
in uniform brandishing an M-16.  The veteran reported 
receiving the CIB after separation from service, in the same 
envelope as his Army Commendation Medal but without any 
certificate or other notice of award.  The Board notes that, 
in March 2005, the RO requested and received the veteran's 
personnel file, including service awards and decorations, 
from the National Personnel Records Center.  The veteran's 
personnel records do not show that he received the CIB or any 
other award indicative of combat exposure.  Furthermore, a 
service medical record from May 1970 shows that the veteran 
was diagnosed with a permanent back disorder that prohibited 
lifting more than 20 pounds, and the physician recommended 
"initial classification in non-combat and/or non-infantry 
MOS."  The only evidence in favor of a finding that the 
veteran had combat experience is the veteran's own statements 
and the statements of others, including medical examiners and 
the December 2004 lay statement of a friend who did not know 
the veteran during service, which were based solely on the 
veteran's reported history of combat.  Thus, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran participated in combat.  See Cohen, 10 Vet. 
App. at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

In light of the Board's determination that the veteran did 
not engage in combat with the enemy, his stressor cannot be 
related to combat.  Furthermore, where there is no combat 
experience, or where there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).  The veteran 's testimony by itself cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. 128, 142 (1997).  Instead, the Board must 
determine whether the record contains service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See Doran, 6 Vet. App. 283 (1994).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's claim for service 
connection.  With regard to his viewing the remains of a 
"blown up" orphanage he had previously visited while near 
Ku Chi, the veteran admits that he was somewhere else when 
the destruction occurred and did not witness any damage 
personally.  With regard to having friends from home killed 
in the war, the veteran does not allege that he personally 
witnessed any of these deaths.  In fact, at his January 2006 
RO hearing, the veteran stated that he knew of only one 
soldier from his unit who had died and that it was the result 
of suicide after the man had returned from the war.  
Furthermore, with regard to his hauling of bodybags at Bien 
Hoa and Saigon during the war, the veteran has not provided 
any specific dates such incidents occurred.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that it is 
not an impossible or onerous task for veterans who claim 
entitlement to service connection for PTSD to supply the 
names, dates, and places of events claimed to support a PTSD 
stressor).  The evidence supplied by the veteran is 
insufficient for verification, and the veteran's statements 
are insufficient to verify the stressors by themselves.  See 
Dizoglio, 9 Vet. App. 163 (1996).

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Service connection for PTSD is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


